Citation Nr: 0019837	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 1987 rating decision of the Regional Office (RO) which 
denied service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1987.

By rating action dated March 1987, the RO denied the 
veteran's claim for service connection for a right hip 
disability.  He was notified of this decision and of his 
right to appeal by a letter dated later that month.  The 
veteran submitted a notice of disagreement in May 1987, and 
the RO furnished a statement of the case in June 1987.  
However, a substantive appeal was not filed.  Recently, the 
veteran again sought service connection for a right hip 
disability, and argues that there was CUE in the March 1987 
determination.  In a rating decision dated August 1998, the 
RO concluded that CUE was not present in the March 1987 
decision.


FINDINGS OF FACT

1. By rating decision dated March 1987, the RO denied service 
connection for a right hip disability.  

2. The RO's decision of March 1987 was consistent with and 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The RO's decision of March 1987 did not contain CUE.  
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Associated with the service medical records was a report 
dated October 1985 from the veteran's private physician.  It 
was indicated that the veteran had been treated for a right 
slipped capital femoral epiphysis that had been pinned in 
situ in June 1984.  The pins had been recently removed.  The 
physician stated that the range of motion of the hip was 
excellent.  Radiographs revealed small marginal osteophytes; 
excellent cartilage space and contour of the femoral head was 
noted.  The examiner commented that the veteran had no 
functional restrictions and might participate in all 
activities.  The enlistment examination in October 1985 shows 
that the lower extremities and musculoskeletal system were 
evaluated as normal.  Under summary of defects, post surgery 
right hip was noted.  An undated X-ray report of the right 
hip noted an injury in May 1984, with pins being removed in 
September 1985.  The X-ray revealed marginal osteophytes of 
the right femoral head.

The service medical records disclose that the veteran was 
seen in the orthopedic clinic in October 1985.  He stated 
that he developed a limp in the right hip in May 1984.  He 
saw a physician and a diagnosis of slipped capital femoral 
epiphysis was made, and he was treated with pinning.  Later 
that month, it was indicated that the veteran was in his 
third week of basic training.  He complained of right hip 
pain for one week.  Following an examination, the assessment 
was that the examiner could not rule out pain secondary to an 
old slipped capital femoral epiphysis, but that, at that 
point, the veteran was non-tender at the femur.  The veteran 
was seen in the neuromuscular screening clinic in November 
1986.  He complained of right hip pain since entering 
service.  Following an examination, the assessment was that 
the veteran was a candidate for a board evaluation.  

The veteran was seen in January 1987 and complained of right 
groin and lateral hip pain since four days earlier when 
jogging.  He stated that it felt like it "snapped."  The 
assessment was right hip pain, status post open reduction 
internal fixation for slipped capital femoral epiphysis.  An 
X-ray of the right hip revealed possible former right femoral 
head necrosis vs. right slipped femoral epiphysis, healed, 
and very mild residual deformity of the right femoral head 
with minimal degenerative disease.  The next day, the X-rays 
were reviewed with a radiologist.  It was indicated that 
there was no evidence of a new fracture.  The veteran was 
seen in the orthopedic clinic in January 1987.  Following an 
examination, the assessment was osteoarthritis, secondary to 
slipped capital femoral epiphysis.  

The veteran was referred for a Medical Evaluation Board in 
February 1987.  His medical history was summarized.  It was 
indicated that after the pins were removed in September 1986, 
he resumed participation in sports, but still developed pain 
in the hip.  During his third week of basic training, he 
started to develop pain in the right hip that was aggravated 
by running and jumping.  It was indicated that he passed the 
physical training test, to include the run.  The veteran did 
well and continued to jog and participate in his unit's 
physical training.  While at home, he was jogging and felt 
something snap in his right hip.  The veteran related that he 
had been limping since.  Following an examination, the 
diagnosis was osteoarthritis, right hip, secondary to slipped 
capital femoral epiphysis.  It was indicated that the 
condition had existed prior to service.  The Medical Board 
report notes that the veteran had a past history of right hip 
pain that was diagnosed as a slipped capital femoral 
epiphysis.  The veteran started to develop pain shortly after 
starting basic training, and he had been limping since the 
previous December.  He could not participate in the required 
physical training.  It was concluded that the veteran was 
unfit for initial entry into service for a condition that 
existed prior to entry in service and had not been aggravated 
by service.  

Analysis 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In substance, the veteran argues that there was CUE in the 
March 1987 rating action that denied service connection for a 
right hip disability.  It has been argued by and on behalf of 
the veteran that the March 1987 rating decision failed to 
include a specific finding that the right hip condition was 
the result of the natural progress of the disability.  

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the Court 
discussed what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
(Emphasis in original.)

In order to find that the rating decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time the March 1987 decision 
was rendered was such that the only possible conclusion based 
on the evidence of record at that time was that service 
connection was warranted for the cause of the veteran's 
death.  CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.  
There was ample evidence to support the finding at the time 
of the March 1987 rating determination.  Clearly, at that 
time, there was no competent medical evidence of record 
establishing that the veteran's preexisting right hip 
disability increased in severity in service.

The veteran asserts that the Medical Evaluation Board was 
inherently contradictory.  On one hand, it stated that the 
veteran developed pain in the right hip in service and that 
on one occasion during service, he felt something snap while 
jogging.  Yet, it was also concluded that he was not fit for 
service at the time of entry.  It is significant to point out 
that all the information concerning the veteran's medical 
history was available to the examiner in service.  It was 
specifically concluded that the veteran's right hip condition 
was present prior to service, and had not been aggravated 
thereby.  The Court has held that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  In Daniels v. Gober, 10 Vet. App. 474 (1997), the 
Court affirmed a Board decision finding that a 1957 rating 
board decision did not contain CUE when it determined that 
the veteran's psychiatric episodes in service were merely 
recurrent manifestations of his pre-service disability.  The 
veteran's in-service treating physicians found that his 
condition was not aggravated by service.  Similarly, in this 
case, it was opined by his physician that his preexisting 
right hip disorder had not increased in severity during 
service.  No other medical opinion was of record at the time 
of the March 1987 decision.  In light of the conclusion that 
the right hip disability was not aggravated by service, there 
was no reason to discuss the issue of whether any claimed 
aggravation was the result of the natural progress of the 
disability.  The Board finds, therefore, that CUE was not 
present in the March 1987 rating decision.


ORDER

Since CUE was not present in the March 1987 rating decision, 
the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

